Exhibit 10.20

 

ASSIGNMENT AND CONSENT

 

The following shall constitute an assignment and consent to assignment (the
“Assignment”) by and among GULFSTREAM AEROSPACE CORPORATION (“GULFSTREAM”),
Altria Corporate Services, Inc., (“ASSIGNOR”) and Kraft Foods Aviation, LLC
(“ASSIGNEE”).

 

WHEREAS, ASSIGNOR and GULFSTREAM entered into a Gulfstream G550 Sales Agreement
(the “Agreement”), dated December 13, 2004 for the purchase and outfitting of
two (2) G550 aircraft, identified in the Agreement as Aircraft #1 and Aircraft
#2;

 

WHEREAS, ASSIGNOR wishes to assign its rights and obligations as to Aircraft #2
under the Agreement, including its rights and obligations under Section 18,
Warranty Information of the Gulfstream G550 Product Specification incorporated
into the Agreement (as modified by the Agreement) by reference, to ASSIGNEE and
ASSIGNEE wishes to accept the delivery of Aircraft #2 and assume ASSIGNOR’s
rights and obligations as to Aircraft #2 under the Agreement, including the
rights and obligations under Section 18, Warranty Information; and

 

WHEREAS, GULFSTREAM wishes to give its consent to such assignment.

 

NOW, THEREFORE, the parties to this Assignment and Consent agree as follows:

 

1.                                       The rights and obligations as to
Aircraft #2 are hereby assigned from ASSIGNOR to ASSIGNEE.

 

2.                                       GULFSTREAM agrees and consents to this
Assignment.

 

3.                                       The ASSIGNEE agrees to all terms and
conditions contained in Section 18, Warranty Information (as modified by the
Agreement) and further agrees to perform all obligations of BUYER thereunder.

 

From the date hereof, ASSIGNOR shall have no further liability under the
Agreement as to Aircraft #2 and the ASSIGNEE hereby assumes all of ASSIGNOR’s
rights, duties and liabilities as to Aircraft #2 under the Agreement.

 

This Assignment and Consent may be executed in several counterparts each of
which shall be deemed to be an original.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and Consent
to be executed on this 22nd day of December, 2004, by their duly authorized
representatives.

 

GULFSTREAM AEROSPACE CORPORATION

 

Altria Corporate Services, Inc.

(“GULFSTREAM”)

 

(“ASSIGNOR”)

 

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

 

 

 

 

 

Kraft Foods Aviation, LLC

 

 

 

 

(“ASSIGNEE”)

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

TITLE:

 

 

 

 

 

1

--------------------------------------------------------------------------------